Citation Nr: 1432109	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-33 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Heath A. Hixson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1981.   

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO last considered the Veteran's appeal in an April 2013 supplemental statement of the case.  Since that time, additional evidence, without a waiver of RO consideration, has been received which is relevant to the issues addressed herein.  Specifically, this evidence includes VA treatment records dated from April 2013 to February 2014, and reflect treatment for the claimed disabilities.  Accordingly, the Board must return the case to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).

Additionally, during his December 2013 hearing before the Board, the Veteran identified additional private medical treatment records which may be relevant to his claim for entitlement to service connection for PTSD.  Specifically, the Veteran reported that he sought treatment from Pathways at Virginia Baptist Hospital (now Sentara Health) from 1984 to 1985, and from Arise Residential Treatment Program in 1991 or 1992.  As these records may help the Veteran to establish his claim, they should be obtained and considered by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining all required authorizations, obtain the Veteran's private treatment records from Pathways at Virginia Baptist Hospital (now Sentara Health) and Arise Residential Treatment Program.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile. If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated with consideration of all of the evidence in the claims file, to include evidence received since issuance of the most recent supplemental statement of the case in April 2013.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



